Exhibit 10.48

 

COLLATERAL ASSIGNMENT

(Security Agreement)

(Trademarks)

Effective: April 10, 2019

 

WHEREAS, SPAR TRADEMARKS, INC., a Nevada corporation ("Assignor"), located and
doing business at 333 Westchester Avenue, South Building, Suite 204, White
Plains, New York 10604, is the owner of the certain trademarks which are
registered in the United States Patent and Trademark Office.

 

WHEREAS, NORTH MILL CAPITAL LLC, a Delaware limited liability company
("Assignee"), located and doing business 821 Alexander Road, Suite 103,
Princeton, New Jersey 08540, has extended and may hereafter extend credit to
Assignor and/or its affiliates, and Assignor has executed and delivered to
Assignee a certain Loan and Security Agreement dated as of April 10, 2019 (as
amended, modified, supplemented, substituted, extended or renewed from time to
time, the "Loan Agreement") pursuant to which Assignor grants to Assignee a
security interest in substantially all assets of Assignor to secure all of the
Obligations (as defined in the Loan Agreement) and Assignor may hereafter
execute and deliver to Assignee other similar security agreements; and

 

WHEREAS, in order to further secure Assignor's present and future Obligations
(as defined in the Loan Agreement) to Assignee, Assignor wishes to grant to
Assignee a security interest in the Collateral (as defined below) and the
goodwill and certain other assets with respect to the Collateral, as further set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Assignor, as additional security for the full payment and
performance of the Obligations, and to further evidence the security interest
granted to Assignee pursuant to the Loan Agreement, hereby assigns, sells,
transfers, and conveys to Assignee and grants to Assignee a security interest in
all of Assignor's right, title and interest in:

 

(a)     all state (including common law), federal and foreign trademarks,
service marks and tradenames, and application registration of such trademarks,
service marks and trade names (but excluding any application to register any
trademark, service mark or other mark prior to the filing under applicable law
of a verified statement of use (or the equivalent) for such trademark, service
mark or other mark to the extent the creation of a security interest therein or
the grant of a mortgage thereon would void or invalidate such trademark, service
mark or other mark) (the "Trademarks"), all licenses relating to any of the
foregoing and all income and royalties with respect to any licenses (including,
without limitation, such U.S. marks, names and applications described in Exhibit
A attached hereto), whether registered or unregistered and wherever registered,
all rights to sue for past, present or future infringement or unconsented use
thereof, all rights arising therefrom and pertaining thereto and all reissues,
extensions and renewals thereof;

 

(b)     all right of action, claims for damages, profits and costs, all other
demands for any sum or sums of money whatsoever which it has or may have either
at law or in equity, against any and all persons, firms, corporations and
associations by reason of claims of infringement upon said Trademarks;

 

(c)     the entire goodwill of or associated with the business now ore hereafter
conducted by Assignor connected with and symbolized by any of the aforementioned
properties and assets;

 

(d)     all general intangibles and all intangible intellectual or other similar
property of Assignor of any kind or nature, associated with or arising out of
any of the aforementioned properties and assets and not otherwise described
above;

 

(e)     all proceeds of any or all of the foregoing (including license
royalties, rights to payments, accounts and proceeds of infringement suits) and,
to the extent not otherwise included, all payments under insurance (whether or
not Assignee is the loss payee thereof) or any indemnity warranty or guaranty
payable by reason of loss or damage to or otherwise with respect to the
foregoing.

 

- 1 -

--------------------------------------------------------------------------------

 

 

All of the foregoing items set forth in clauses (a) through (e) are hereinafter
referred to collectively as the "Collateral."

 

AND Assignor and Assignee agree as follows:

 

1.     Representations and Warranties. Assignor represents and warrants to
Assignee that a true and correct listing of all of the existing Collateral
consisting of U.S. trademarks, service marks, trade names, and all trademark,
service mark and trade name applications owned by Assignor, in whole or in part,
is set forth in Exhibit A.

 

2.     Assignor's Obligations. Assignor agrees that, notwithstanding this
Collateral Assignment, it will perform and discharge and remain liable for all
its covenants, duties, and obligations arising in connection with the Collateral
and any licenses and agreements related thereto. Assignee shall have no
obligation or liability in connection with the Collateral or any licenses or
agreements relating thereto by reason of this Collateral Assignment or any
payment received by Assignee relating to Collateral, nor shall Assignee be
required to perform any covenant, duty, or obligation or Assignor arising in
connection with the Collateral or any license or agreement related thereto or to
take any other action regarding the Collateral or any such licenses or
agreement.

 

Assignor shall have the obligation to maintain, preserve or renew the
Trademarks, and take any action to prohibit the infringements or unauthorized
use of same by any third party. Assignee shall have no obligation to maintain,
preserve or renew the Trademarks, nor to take any action to prohibit the
infringements or unauthorized use of same by any third party.

 

3.     Use Prior to Default. Unless and until an Event of Default under, and as
defined in or under the Loan Agreement, shall occur and be continuing, Assignor
shall retain the legal and equitable title to the Trademarks and shall have the
right to use the Collateral, subject to the terms and covenants of the Loan
Agreement and this Collateral Assignment.

 

4.     Remedies Upon Default. Whenever any Event of Default under and defined in
the Loan Agreement shall occur and be continuing, Assignor's rights pursuant to
Section 2 hereof shall terminate and be null and void, and Assignee shall have
all the rights and remedies granted to it in such event by the Loan Agreement or
any other Loan Document, which rights and remedies are specifically incorporated
herein by reference and made a part hereof. Assignee in such event may collect
directly any payments due to Assignor in respect of the Collateral and may sell,
license, lease, assign, or otherwise dispose of the Collateral in the manner set
forth in the Loan Agreement or in any other Loan Document by Assignor in favor
of Assignee. Assignor agrees that, in the event of any disposition of the
Collateral upon any such Event of Default, it will duly execute, acknowledge,
and deliver all documents necessary or advisable to record title to the
Collateral in any transferee or transferees thereof, including, without
limitation, valid, recordable assignments of the Trademarks. In the event
Assignor fails or refuses to execute and deliver such documents, Assignor hereby
irrevocably appoints Assignee as its attorney-in-fact, with power of
substitution, to execute, deliver, and record any such documents on Assignor's
behalf. For the purpose of enabling Assignee to exercise rights and remedies
upon any such Event of Default, Assignee hereby grants to Assignee an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to Assignor) to use, assign, license, or sub-license any of
the Collateral, now owned or hereafter acquired by Assignor, and wherever the
same may be located.

 

5.     Cumulative Remedies. This Collateral Assignment has been entered into in
conjunction with the security interest granted to Assignee under the Loan
Agreement. The rights and remedies provide herein are cumulative and not
exclusive of any other rights or remedies provided by law. The rights and
remedies provided herein are intended to be in addition to and not in
substitution of the rights and remedies provided by the Loan Agreement or any
other agreement or instrument delivered in connection therewith.

 

6.     Amendments and Waivers. This Collateral Assignment may not be modified,
supplemented or amended, or any of its provisions waived at the request of
Assignor, without the prior written consent of Assignee.

 

- 2 -

--------------------------------------------------------------------------------

 

 

7.     Reassignment. At such time as Assignor shall completely satisfy all of
the Obligations, Assignee will, at Assignor's request, execute and deliver to
Assignor all deeds, assignments and other instruments as may be necessary or
proper to re-vest Assignor full title to the Collateral, subject to disposition
thereof which may have been made by Assignee pursuant hereto.

 

8.     Severability. If any clause or provision of this Collateral Assignment
shall be held invalid or unenforceable, in whole or in part, in any
jurisdiction, such invalidity or unenforceability shall attach only to such
clause or provision, or part thereof, and shall not in any manner affect any
other clause or provision in any jurisdiction.

 

9.     Notices. All notices, requests and demands to or upon Assignor or
Assignee under this Collateral Assignment shall be given in the manner
prescribed in the Loan Agreement.

 

10.     Governing Law. This Collateral Assignment shall be governed by,
construed, applied and enforced in accordance with the substantive laws of the
State of New Jersey and the United States of America as applicable.

 

[signature page follows]

 

- 3 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Collateral Assignment as
of the date first above written.

 

WITNESS/ATTEST:

SPAR TRADEMARKS, INC., as Assignor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:    James R. Segreto

 

 

 

Title:  Chief Financial Officer, Secretary and Treasurer

 

          NORTH MILL CAPITAL LLC, as Assignee                             By:  
     

Name:   Beatriz Hernandez

Title:     Executive Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A 

Trademarks

 

U.S. Trademarks

 

Trademark

Country

App. No.

Reg. No.

Reg. Date

NATIONAL ASSEMBLY SERVICES

United States of America

85085181

3992421

12-Jul-2011

SPAR

United States of America

73521305

1357128

27-Aug-1985

SPAR

United States of America

73619782

1441909

09-Jun-1987

SPAR & Design

United States of America

73824216

1597275

22-May-1990

SPEED TO SHELF SPAR GROUP, INC. & Design

United States of America

78307083

3156017

17-Oct-2006

 

 

--------------------------------------------------------------------------------

 

 

 

STATE OF

:

 

:  SS.

COUNTY OF

:

 

 

 

Before me this ___ day of ________, 2019, personally appeared James R. Segreto,
to me personally known, and acknowledged to me that he is the Chief Financial
Officer, Secretary and Treasurer of SPAR Trademarks, Inc. and acknowledged the
foregoing instrument to be the free act and deed of said corporation.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

STATE OF NEW JERSEY

:

 

:  SS. COUNTY OF MERCER

:

 

 

 

Before me this ________ day of ______________, 2019 personally appeared Beatriz
Hernandez, the Executive Vice President of North Mill Capital LLC, to me
personally known, and acknowledged to me that she is an officer, and
acknowledged she was authorized to execute and deliver the foregoing instrument
on behalf of said limited liability company.

 

 

 

 

 

 

 

 

 

 

 